Caldwell, J.
Appellees take the position that appellants’ brief fails so materially to comply with the rules of this court that no question is presented for our consideration. An examination of the brief reveals that appellees are correct in such contention. The brief is materially defective in the following particulars: (1) It does not disclose what the judgment or the decree below was, as required by the third clause of Eule 22, or that a judgment or decree was rendered. (2) The brief does not contain “under a separate heading of each error relied on, separately num*160bered propositions or points, stated concisely and -without argument or elaboration, together with the authorities relied on in support of them”, as required by the fifth clause of said rule. The only substitute offered for such requirement of the rule is that under the heading “Substance of the Complaint” and immediately following a statement of the complaint, there are set out certain unnumbered abstract legal propositions intermingled with conclusions deduced presumably from the evidence. (3) The questions attempted to be presented depend entirely on the evidence. The brief does not contain “a condensed recital of the evidence in narrative form” as required by said fifth clause of Rule 22. Under the head “Argument of the Evidence”, the conclusions of counsel respecting the evidence in certain particular’s are stated. The form adopted is to the effect that the evidence show's this fact and that fact to exist. The substance of the testimony of the witnesses or of any Avitness, or any document introduced in evidence or the substance thereof is not set out. Under such circumstances the authorities are multiple that nothing is presented for our consideration. See the following: Cleveland, etc., R. Co. v. Hayes (1914), 181 Ind,. 87, 107, 102 N. E. 34, 103 N. E. 839; Ireland v. Huffman (1909), 172 Ind. 278, 88 N. E. 508; Decker v. Yohe (1913), 179 Ind. 243, 100 N. E. 756; Cleveland, etc., R. Co. v. Bowen (1913), 179 Ind. 142, 100 N. E. 465; Welch v. Stale, ex rel. (1905), 164 Ind. 104, 72 N. E. 1043; Zink v. Zink (1914), 56 Ind. App. 677, 106 N. E. 381.
Judgment affirmed
Note. — Reported in 108 N. E. 967. See, also 3 C. J. 1408 ; 2 Cyc. 1013.